                                                                    V-. L.


                                                                                  Glv^
                 IN THE XJNITED STATES DISTRICT COURT
                                                                  : J
                                                                               Fn U53
                FOR THE SOUTHERN DISTRICT OF GEORGIA

                            SAVANNAH DIVISION
                                                                             ■ ti" GA.


THE UNITED STATES OF AMERICA,

                Plaintiff,

                  V.                            4:19CR74


JONATHAN GIBBS,

                Defendant.




                                 ORDER




     Counsel in the above-captioned case have advised the Court

that all pretrial motions have been complied with and/or that all
matters   raised in the      parties' motions have         been resolved by

agreement.     Therefore,    a   hearing   in    this      case         is   deemed
unnecessary.    All motions are dismissed.



     SO ORDERED, this            day of July, 2019.



                                   iRISTOPRER L. RAY
                                  UNITED STATES MAGISTRATE \7UDGE
                                  SOUTHERN DISTRICT OF GEORGIA
